Exhibit 10.1

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.

AMENDMENT TO LICENSE AGREEMENT

THIS AMENDMENT TO the December 21, 2006 LICENSE AGREEMENT (this “Amendment”) is
made and entered into this 1st day of August, 2019 (the “Effective Date”), by
and between KYOWA KIRIN CO., LTD., a Japanese corporation with its principal
offices at 1-9-2 Otemachi, Chiyoda-ku, Tokyo (“Kirin”) and AVEO PHARMACEUTICALS,
INC., a Delaware Corporation with its principal offices at 1 Broadway,
Cambridge, MA 02142 United States (“Aveo”). Kirin and Aveo may be referred to
herein each, individually, as a “Party” or, collectively, as the “Parties.”
Capitalized terms used in this Amendment shall have the same meanings given to
them in the Agreement (defined below), except as expressly otherwise defined
herein.

WHEREAS, Kirin Brewery Co., Ltd. and Aveo are Parties to a License Agreement
with an effective date of December 21, 2006 (the “Agreement”) and Kirin is the
successor to all of Kirin Brewery Co., Ltd.’s rights and obligations under the
Agreement;

WHEREAS, pursuant to Section 12.2 of the Agreement, the Parties wish to amend
the Agreement to limit the scope of the licensed field to oncology; and

WHEREAS, Kirin wishes to buy back from Aveo and thereafter exclusively retain
all rights with respect to the Licensed Product outside such licensed field.

NOW, THEREFORE, the Parties hereto, intending to be legally bound hereby,
mutually agree to amend the Agreement as follows:

 

  1.

Section 1.30 of the Agreement is hereby deleted and replaced in its entirety
with the following:

1.30    ““Field” means the diagnosis, prevention, and treatment of any and all
oncologic diseases and conditions in humans.”

 

  2.

Notwithstanding the amended definition of “Field,” Aveo shall retain all of its
rights and obligations arising from the original definition of “Field” under the
Agreement with respect to the exclusive sublicense Aveo granted to EUSA Pharma
(UK) Limited (“EUSA”) under the License Agreement between EUSA and Aveo
effective as of December 18, 2015 (the “EUSA Sublicense Agreement”) but such
rights and obligations shall be limited to the extent necessary to allow the
rights sublicensed to EUSA to continue in effect as provided in the EUSA
Sublicense Agreement in all countries in which EUSA has been granted a
sublicense pursuant to the EUSA Sublicense Agreement, to the extent the EUSA
Sublicense Agreement is in effect.



--------------------------------------------------------------------------------

  3.

Section 1.56 is hereby deleted and replaced in its entirety with the following:

“Other Licensee(s)” means any Affiliate or Third Party to whom Kirin or any of
its Affiliates has granted a license or sublicense to research, develop,
manufacture or commercialize a Licensed Compound, Licensed Product or Licensed
Product Biomarker in the Kirin Territory or in the Aveo Territory outside the
Field. For clarity, Other Licensee includes any Affiliate or Third Party to whom
Kirin has granted a sublicense under the licenses granted to Kirin pursuant to
Section 4.6.

 

  4.

In consideration for the change in scope of the Field, Kirin shall make the
following payments to Aveo:

 

  a.

Waiver of AVEO Milestone. Kirin hereby waives the eighteen million U.S. dollars
(U.S. $18,000,000) milestone payment upon the grant of Marketing Approval in the
United States, as described in Section 5.2 of the Agreement.

 

  b.

Upfront Payment. Within thirty (30) days after the Effective Date, Kirin shall
pay Aveo a one-time, upfront payment of twenty-five million U.S. dollars (U.S.
$25,000,000).



--------------------------------------------------------------------------------

  c.

Development Milestones. Kirin shall also notify within [**] and pay the
following one-time milestone payments to Aveo, each within [**] after the first
achievement of each milestone event indicated below (whether achieved by or on
behalf of Kirin or its Affiliate or any other entity acting on behalf of any of
them, except for Other Licensees) with respect to a Licensed Product outside the
Field:

 

Milestone Event

  

Milestone Payment

[**]    [**] U.S. dollars


(U.S. $[**])

[**]    [**] U.S. dollars


(U.S. $[**])

[**]    [**] U.S. dollars


(U.S. $[**])

[**]    [**] U.S. dollars


(U.S. $[**])

[**]    [**] U.S. dollars


(U.S. $[**])

The current Kirin development plan for Licensed Products outside the Field is
attached as Appendix A (the “Ex-Field Development Plan”), reflecting the
activities to be conducted with respect to the milestone events triggering
milestone payments to AVEO, including the estimated timing of such milestone
events. The Ex-Field Development Plan shall be updated to AVEO annually, or more
frequently if any material changes are made.

 

  d.

Sales Milestones. Kirin shall also notify within [**] and pay the following
one-time sales milestone payments to Aveo, each within [**] after the first
achievement of each milestone event indicated below (whether achieved by or on
behalf of Kirin or its Affiliate or any other entity acting on behalf of any of
them, except for Other Licensees) with respect to Net Sales of Licensed Product
outside the Field in the Aveo Territory:

 

Milestone Event

  

Milestone Payment

1.  Annual Net Sales exceed [**] U.S. dollars

(U.S. $[**])

   [**] U.S. dollars


(U.S. $[**])

2.  Annual Net Sales exceed [**] U.S. dollars

(U.S. $[**])

   [**] U.S. dollars


(U.S. $[**])

3.  Annual Net Sales exceed [**] U.S. dollars

(U.S. $[**])

   [**] U.S. dollars


(U.S. $[**])

4.  Annual Net Sales exceed [**] U.S. dollars

(U.S. $[**])

   [**] U.S. dollars


(U.S. $[**])

5.  Annual Net Sales exceed [**] U.S. dollars

(U.S. $[**])

   [**] U.S. dollars


(U.S. $[**])

 

  e.

“Net Sales” used in this Amendment means the gross amount invoiced by Kirin or
its Affiliates (and to be clear, not sales by Other Licensees) for the sale of
Licensed Product in the Aveo Territory, with the same deductions and adjustments
as set forth in the definition of “Net Sales” in the Agreement. Each milestone
payment by Kirin to Aveo hereunder shall be payable only



--------------------------------------------------------------------------------

  once. For the sake of clarity, this means that (i) the total maximum amount of
milestone payments under section 3c. is [**] U.S. dollars (U.S. $[**]), and if a
[**], any development milestones set forth in items 1-3 of subsection (c) above
that have not previously been incurred shall be deemed upon [**], and (ii) the
total maximum amount of milestone payments under section 3d. is [**] U.S.
dollars (U.S. $[**]).

 

  f.

Royalties. Kirin shall pay Aveo a tiered royalty on annual Net Sales in the Aveo
Territory of any Licensed Product outside the Field as described below. Sections
5.9, 5.10, and 5.14 of the Agreement are hereby made reciprocal and apply to
Kirin’s payment of royalties to Aveo just as they apply to Aveo’s payment of
royalties to Kirin under the Agreement.

 

Portion of Net Sales

  

Royalty Payment

1.  Portion of Net Sales £ U.S. $[**]

(Equal to or less than [**] U.S. dollars)

   [**]%

2.  Portion of Net Sales U.S. $[**] £ U.S. $[**]

(Greater than [**] and equal to or less than [**] U.S. dollars)

   [**]%

3.  Portion of Net Sales U.S. $[**] £ U.S. $[**]

(Greater than [**] and equal to or less than [**] U.S. dollars)

   [**]%

4.  Portion of Net Sales >U.S. $[**]

(Greater than [**] U.S. dollars)

   [**]%

 

  5.

Payment. Sections 5.11, 5.12, 5.13, 5.15, 5.16, 5.17(a)-(g), and 5.18 of the
Agreement are hereby made reciprocal and apply to Kirin’s payment under sections
3(b) through 3(e) above and section 8 below to Aveo just as they apply to Aveo’s
payment to Kirin under the Agreement.

 

  6.

Third Party Payments by Kirin. If Kirin obtains a license from a Third Party
under any issued Patent that covers a Licensed Compound, Licensed Product or the
manufacture, use, sale or importation thereof, and Kirin must pay to such Third
Party a running royalty on net sales of Licensed Products under such license,
then Kirin shall be entitled to credit against Net Sales royalties to Aveo each
quarter an amount equal to [**] percent ([**]%) of the amount paid by Kirin to
such Third Party for such quarter. If Kirin obtains a license from a Third Party
under any pending Patent and such pending Patent issues and covers a Licensed
Compound, Licensed Product or the manufacture, use, sale or importation thereof,
then Kirin shall be entitled to a credit retroactively against Net Sales
royalties to Aveo each quarter an amount equal to [**] percent ([**]%) of the
amount of any running royalty on net sales of Licensed Products under such
license which is paid by Kirin to such Third Party for such quarter based on
such Patent that ultimately issued with such coverage (including those due based
on such Patent



--------------------------------------------------------------------------------

  from when it was pending). However, in no event shall royalties hereunder to
Aveo in respect of any calendar quarter be reduced by more than [**] percent
([**]%) thereof. Unused amounts of credit shall carry forward to subsequent
calendar quarters subject always to the [**] percent ([**]%) limit on reducing
the royalty to Aveo in any calendar quarter, as applied in such subsequent
calendar quarters.

 

  7.

Royalty Term. The term within which Kirin will incur obligations to make royalty
payments to Aveo based on Net Sales (the “Royalty Term”) is, on a Licensed
Product-by-Licensed Product and country-by-country basis, the time from the
first post-Marketing Approval sale of such Licensed Product in such country
until the last to occur of (a) the expiration of the last Valid Claim of a
patent application or patent owned by Kirin or its Affiliates claiming or
covering the composition, use or manufacturing of the Licensed Product, or
(b) ten (10) years after the first post-Marketing Approval sale of such Licensed
Product outside the Field in such country in the Aveo Territory. The royalty
rate shall be reduced by [**] percent ([**]%) in the event that within the
Royalty Term when there is no Valid Claim of a patent application or patent
owned by Kirin or its Affiliate covering the Licensed Product.

 

  8.

Combination Products. If Kirin or its Affiliate sells any Combination Product,
as defined in Section 5.8 of the Agreement, Net Sales for such Combination
Product shall be calculated by multiplying actual Net Sales of such Combination
Product by the fraction A/(A+B) where A is the invoice price of the Licensed
Compound thereof if sold separately, and B is the total invoice price of any
other active ingredient or ingredients in the combination, if sold separately.
If, on a country-by-country basis, the other active ingredient or ingredients in
the combination are not sold separately in such country, Net Sales for the
purpose of determining royalties for the Combination Product shall be calculated
by multiplying actual Net Sales of such Combination Product by the fraction A/C
where A is the invoice price of the Licensed Product if sold separately, and C
is the invoice price of the Combination Product. If, on a country-by-country
basis, neither the Licensed Compound nor the other active ingredient or
ingredients of the Combination Product is sold separately in such country, or
the mechanics provided above are otherwise inapplicable, Net Sales for the
purposes of determining royalties of the Combination Product shall be determined
by the Parties in good faith, based on the relative fair market values of the
different active ingredients and in accordance with standard and customary
practice if any, and in looking in particular to the relative list prices in
other countries if available. If the immediately preceding sentence applies,
Kirin shall in good faith propose to Aveo a Net Sales allocation for such
Combination Product based on the principles set forth in the immediately
preceding sentence, Aveo shall in good faith consider such proposal, and the
Parties shall seek to reach agreement on such allocation. If the Parties are
unable to reach such agreement within sixty (60) days of Kirin’s proposal, then
the matter shall be referred for non-binding resolution to a mutually agreeable
individual (not affiliated with either Party) having expertise in



--------------------------------------------------------------------------------

  the research, development, marketing and sales of similar pharmaceutical
products (including experience in pricing and reimbursement), such resolution to
occur within sixty (60) days after such referral. Such individual shall be
instructed to determine the Net Sales allocation for such Combination Product
using the following standard: the allocation shall be made based on the relative
fair market value contribution made by each of the different active ingredients
contained in such Combination Product to its overall sales price, determined in
accordance with the Standard as defined in Section 5.8 of the Agreement. If
either Party disagrees with the conclusions of such individual, then such Party
shall refer the matter for resolution in accordance with Article 11 of the
Agreement. The standard to be applied in any arbitration of this allocation
under Article 11 shall be the Standard as defined in Section 5.8.

 

  9.

Licensing Revenue. Section 1.72 (“Sublicensing Revenue”) is hereby made
reciprocal and shall apply to consideration received by Kirin or its Affiliates.
In the event that Kirin or its Affiliate grants a Third Party a license or
sublicense in the Aveo Territory to a Licensed Product outside the Field as
newly redefined in Section 1.30 of the Agreement, Kirin shall pay to Aveo [**]%
of the Sublicensing Revenue received by Kirin or its Affiliate from such
Third-Party. Such payment shall be payable quarterly, within [**] after the end
of the calendar quarter in which Kirin or its Affiliate receives the underlying
such payment.

 

  10.

Section 1.39 of the Agreement is hereby deleted and replaced in its entirety
with the following:

1.39    “Kirin Annual Development Plan” means, for each calendar year, Kirin’s
then most current written plan that describes Kirin’s clinical development plans
for Licensed Product activities within the Field for that year, and covers other
subject matter as called for in Section 2.3(e). The Kirin Annual Development
Plan shall be established each year and may be modified during the course of any
year as provided in Section 2.3(e).

 

  11.

Section 1.40 of the Agreement is hereby deleted and replaced in its entirety
with the following:

1.40    “Kirin Product Inventions” means any and all Product Inventions within
the Field for which Kirin (or its Affiliate) has (meaning that it employs or has
engaged as a consultant) at least one (1) person who would be a properly named
inventor on the U.S. Patent claiming such Product Invention, that were invented
in the course of Kirin’s (or its Affiliate’s) Licensed Product activities during
the Term, other than any Joint Product Inventions. Inventorship for purposes of
this definition shall be determined in accordance with United States patent law.



--------------------------------------------------------------------------------

  12.

Section 1.45 of the Agreement is hereby deleted and replaced in its entirety
with the following:

1.45.    “Licensed Know-How” means all Know-How that (i) is owned or Controlled
by Kirin as of the Effective Date of this Agreement or thereafter during the
Term, and (ii) relates in any way to any Licensed Compound, Licensed Product,
Licensed Product Biomarker or method of making, using (including methods of
administration) or testing (in the case of testing, of or for the presence of)
any of the foregoing (or any article necessary or useful to practice any such
method); but excluding: (a) general formulation Know-How of Kirin not specific
to any of the foregoing and where such general formulation Know-How is not
incorporated into the Licensed Product formulation that is in clinical testing
as of the Effective Date, (b) any in-licensed Know-How for which Kirin would owe
a Third Party consideration if Kirin grants rights thereunder to Aveo (unless
Aveo agrees in writing to pay such consideration); and (c) Know-How applicable
only outside the Field. The items listed in Exhibit F, are included in the
Licensed Know-How. Kirin will provide instructions to its contractors identified
in such Exhibit for them to disclose such items of Know-How to Aveo within
ninety (90) days after the Effective Date, and shall take all additional actions
reasonably necessary to facilitate such transfer (other than payment of monies
or relinquishment of other rights of Kirin), but shall not be responsible to
directly transfer to or teach Aveo items of Licensed Know-How in the possession
of these contractors. If required by any such contractor, Aveo will pay the
reasonable costs incurred by such contractor in transferring such Licensed
Know-How. The Licensed Know-How disclosed by the contractors instead of directly
by Kirin shall nevertheless be deemed disclosed by Kirin under this Agreement
for purposes of the “Confidential Information” definition.

 

  13.

Section 2.2(c) of the Agreement is hereby deleted and replaced in its entirety
with the following:

2.2(c)    Meeting Agendas. Each calendar year, agenda items for the first
regularly scheduled Development Committee meeting after Aveo and Kirin provide
the Aveo Annual Development Plan and the Kirin Annual Development Plan shall
include a discussion of the Aveo Annual Development Plan, the results Aveo has
obtained in Licensed Product development in the year leading up to the meeting
and Aveo’s plans for future development, as well as a discussion of the Kirin
Annual Development Plan, the results Kirin has obtained in Licensed Product
development in the Field over the prior year, and Kirin’s plans for future
development within the Field. In addition, (1) for every Development Committee
meeting, the agenda items shall include a presentation by each of Aveo and
Kirin, respectively, as to: any modifications to the Aveo Annual Development
Plan or the Kirin Annual Development Plan such Party has made since the previous
meeting; the reasons for those modifications; and progress in developing and
commercializing Licensed Products within the Field; and (2) for at least one
(1) Development Committee meeting per year shall include a report by each Party
as to its new Aveo Product Inventions, Joint Inventions and Kirin Product
Inventions within the Field (as



--------------------------------------------------------------------------------

applicable) and progress in prosecution of Licensed Patents, Aveo Patents,
Jointly Owned Product Patents and Joint Other Invention Patents for which such
Party is responsible. For all other agenda items, no later than fourteen
(14) days in advance of each Development Committee meeting, each Party shall
submit to the other Party any other proposed discussion items for the meeting
agenda (except that under exigent circumstances requiring Development Committee
input, a Party may provide its proposed agenda items to the other Party in a
shorter period of time in advance of the meeting).

 

  14.

Section 2.2(e) of the Agreement is hereby deleted and replaced in its entirety
with the following:

2.2(e)    Commercial Plan. Annually, beginning in the year prior to the first
anticipated launch in a Party’s Territory (in the U.S., this year prior will be
deemed to be the year in which the NDA is submitted), that Party shall provide
to the other Party an annual written plan that summarizes the sales
expectations, target audience, promotional and launch activities and overall
budget for Licensed Product in the Field in such country (the “Commercial
Plan”). Once a Party begins to provide Commercial Plans, such Party will provide
an updated version each year. The Development Committee shall have discussion of
each Party’s Commercial Plans as an agenda item to discuss once annually. The
primary purpose of these discussions is to allow for an exchange of ideas and
information so that each Party may learn from the commercial experiences and
plans of the other Party with Licensed Products in the Field.

 

  15.

Section 2.3(e)(i) of the Agreement is hereby deleted and replaced in its
entirety with the following:

2.3(e) Kirin Annual Development Plan for Informational Purposes.

(i)     At such time as Kirin intends to commence development of Licensed
Products in the Field in the Kirin Territory, Kirin shall prepare and provide to
Aveo a Kirin Annual Development Plan covering the activities Kirin, its
Affiliates or Other Licensees intend to undertake with respect to the
development of Licensed Products in the Field and/or Licensed Product Biomarkers
in the Field in the Kirin Territory during the first annual period of such
activities. Kirin shall include in each Kirin Annual Development Plan the
following information with respect to (and limited to) the Field: (1) A summary
of its activities in the prior year (including all Kirin Product Inventions from
that year; clinical trials from which final reports are available; and Licensed
Product Biomarkers discovered); (2) its detailed plan for Licensed Product
development in the next year (including clinical trials that will be commenced
(including their proposed protocols if already prepared)); clinical trials that
are expected in the next year to be completed; material meetings with Regulatory



--------------------------------------------------------------------------------

Agencies and Marketing Approval Applications planned for filing; and (3) its
high-level summary of planned Licensed Product development and regulatory events
and achievements for the following five (5) years. Kirin shall include Kirin’s
Affiliates’ and Other Licensees’ accomplishments and activities (past and
planned) in Kirin’s Annual Development Plans, as if such achievements and plans
were Kirin’s. Upon Kirin’s reasonable request and Aveo’s written consent (not to
be unreasonably withheld), Kirin’s Other Licensees may attend the annual
Development Committee meeting to discuss the Kirin Annual Development Plan.

 

  16.

Section 2.5 of the Agreement is hereby deleted and replaced in its entirety with
the following:

2.5    Sharing of Clinical and Other Data. From time to time (but no less
frequently than annually), in advance of the Development Committee meeting(s) at
which the Aveo Annual Development Plan and the Kirin Annual Development Plan
will be discussed), each Party shall disclose to the other Party a written
summary, in a form mutually agreed upon by the Parties, of clinical data with
respect to Licensed Products in the Field and Licensed Product Biomarkers in the
Field generated by or under authority of such Party since the last such
disclosure. It is understood that a Party’s obligation to provide summaries
under this Section 2.5 can be fulfilled by providing a copy of the annual report
describing clinical development with respect to Licensed Products in the Field
and Licensed Product Biomarkers in the Field conducted by or on behalf of such
Party, that such Party (or other acting under its authority, including
Sublicensees and Other Licensees) provides to Regulatory Authorities in its
Territory (each an “Annual Regulatory Report”). Upon the request of either
Party, the other Party shall provide prompt and complete access to and the right
to use for purposes of the activities for which such requesting Party is
licensed hereunder (in Aveo’s case in Section 4.1; and in Kirin’s case, in
Section 4.5) any Clinical Regulatory Filings within the Field and Safety Data
generated by such Party, its Affiliates, its Sublicensees and its Other
Licensees; provided that in any such case the requesting Party provides notice
to the other Party reasonably in advance and reimburses the other Party for any
reasonably incurred costs of satisfying the request. (To be clear, this regards
costs of providing access, not costs of generating the clinical data.) Each
Party must include its Sublicensees’ Clinical Regulatory Filings data with
respect to Clinical Regulatory Filings in the Field (in the case of Aveo) and
its Other Licensees’ Clinical Regulatory Filings data with respect to Clinical
Regulatory Filings in the Field (in the case of Kirin) in such Party’s Annual
Regulatory Reports (or cause the Sublicensee or Other Licensee to provide such a
report to Kirin or Aveo, respectively), and provide access to its Sublicensees’
or Other Licensee’s Clinical Regulatory filings on the same basis as if the
Sublicensees or Other Licensees were such Party. If requested by either Party,
the Development Committee shall discuss such Annual Regulatory Reports. In
addition to the Annual Regulatory Report, Clinical



--------------------------------------------------------------------------------

Regulatory Filings and Safety Data required to be shared as stated above in this
Section 2.5, (i) if reasonably necessary for a Party or its Affiliate,
Sublicense or Other Licensee to have access to the underlying raw data, case
report forms or other original documents (including laboratory notebooks)
generated by or on behalf of the Other Party (or its Affiliates, Sublicensees
and Other Licensees (collectively with such other Party, the “Possessing
Entities”)), then the Possessing Entities shall provide copies, however, such
obligation to provide copies shall be limited to data, case report forms or
other original documents related to activities in the Field or to Safety Data,
or (ii) if required by Regulatory Authorities, access to the originals of such
items.

 

  17.

Section 3.6 of the Agreement is hereby deleted and replaced in its entirety with
the following:

3.6    Access to Records. Each Party shall have the right to review and copy the
records of the other Party described in Section 3.5 with respect to activities
within the Field and Safety Data (including raw data and scientific notebooks,
to the extent provided for under Section 3.5) at reasonable times to the extent
necessary for it to conduct its activities in its respective Territory or
exercise its rights under this Agreement. To the extent required with respect to
filings made to a Regulatory Authority (including applications for INDs,
Marketing Approval Applications and the like) each of Aveo and Kirin shall make
available to the other Party original documentation of such records in
connection therewith. Each of Aveo and Kirin shall have the right to use the
records of the other Party for purposes of the development or commercialization
of any Licensed Product or Licensed Product Biomarker within the Field
(including the filing of Marketing Approval Applications) in its respective
Territory during the Term.

 

  18.

Section 3.7 of the Agreement is hereby deleted and replaced in its entirety with
the following:

3.7    Communications with Regulatory Authorities. Each Party shall keep the
other Party informed on an ongoing basis at Development Committee meetings
regarding its (or its Affiliate’s, Sublicensee’s or Other Licensee’s) regulatory
strategy, planned regulatory submissions and material communications with
Regulatory Authorities with respect to all Licensed Products and Licensed
Product Biomarkers in its respective Territory in the Field. Subject to Aveo’s
rights under Section 3.1, and Kirin rights under Section 3.8, Aveo, its
Affiliates and Sublicensees, on the one hand, and Kirin, its Affiliates and
Other Licensees on the other hand, shall not, during the Term, communicate with
Regulatory Authorities of the other Party’s Territory regarding any Licensed
Compound, Licensed Product or Licensed Product Biomarker within the Field
without such Party’s advance written consent, such consent not to be
unreasonably withheld, delayed or conditioned. However, each Party shall provide
the other Party with



--------------------------------------------------------------------------------

reasonable advance notice of any meeting or substantive telephone conference
with any Regulatory Authority relating to any Licensed Product or Licensed
Product Biomarker with respect to the Field. Each Party shall have the right to
attend and observe (but not participate actively in) any material meeting or
material conference call with any Regulatory Authority regarding any of the
other Party’s (or its Affiliate’s, Sublicensee’s, or Other Licensee’s) Licensed
Products or Licensed Product Biomarkers but shall not have such right to the
extent such meeting or conference call does not relate to the Field. In
addition, each Party shall promptly furnish to the other Party copies of all
correspondence that the furnishing Party (or its Affiliate, Sublicensee or Other
Licensee) receives from, or submits to, any Regulatory Authority (including
contact reports concerning conversations or substantive meetings) relating to
any Licensed Product or Licensed Product Biomarker within the Field. The
furnishing Party shall also provide to the other Party any meeting minutes that
reflect material communications with any Regulatory Authority regarding a
Licensed Product or Licensed Product Biomarker within the Field, but will not be
required to provide minutes or portions thereof that relate to communications
regarding any product or biomarker outside the Field.

 

  19.

Section 3.8 of the Agreement is hereby deleted and replaced in its entirety with
the following:

3.8.    Kirin Clinical Trials. Kirin (whether itself or through its Affiliates,
Other Licensees and distributors) retains the right to conduct clinical trials
of Licensed Product in the Aveo Territory if needed to support Kirin (or its
Affiliate’s or Other Licensee’s or distributor’s) development or
commercialization of Licensed Products for the Kirin Territory, subject to the
prior written consent of Aveo, such consent not to be unreasonably withheld,
delayed or conditioned, however, Kirin may conduct such clinical trials without
Aveo’s consent with respect to Licensed Product outside the Field. Kirin will
notify Aveo in advance before seeking to commence (i.e. before filing any IND to
enable) such trials within the Field in the Aveo Territory in order to obtain
such consent, and so that the Parties may choose to coordinate their activities
to the extent they both desire to do so. Kirin also retains the right to conduct
trials of or with Licensed Product Biomarkers in the Aveo Territory, subject to
the prior written consent of Aveo (except in the case of biomarkers outside the
Field, in which case Aveo’s consent is not necessary), such consent not to be
unreasonably withheld, delayed or conditioned. Kirin will similarly notify Aveo
in advance in order to obtain such consent, and to provide an opportunity for
the Parties to elect to coordinate before Kirin files any IND or similar filing
with Regulatory Authorities of the Aveo Territory to enable such development
within the Field.



--------------------------------------------------------------------------------

  20.

Section 4.10 of the Agreement is hereby deleted and replaced in its entirety
with the following:

4.10    Third-Party Technology. Neither Aveo nor Kirin shall in-license any
intellectual property that contains subject matter relevant to any Licensed
Product within the Field or to any Licensed Product Biomarker within the Field
without first conferring with the other Party as to the application of the
intellectual property being licensed. If requested by the other Party, the
licensing Party shall use good faith efforts to include in such in-licenses the
ability to sublicense such intellectual property to be sublicensed to the other
Party on a pass-through basis for the other Party’s Territory throughout the
same scope as set forth in Section 4.1 (with respect to Aveo) and Section 4.5
(with respect to Kirin).

 

  21.

Section 4.13(b) of the Agreement is hereby deleted and replaced in its entirety
with the following:

4.13    Coordination of Sublicenses and Rights of Other Licensees with this
Agreement.

(b)    Kirin shall ensure that its agreements with Other Licensees are
consistent with and impose on its Other Licensees obligations consistent with
the terms and conditions set forth in this Agreement, including Sections 2.5,
3.5-3.7, 3.10, 3.14, 4.1, 4.6, 4.8, 4.12, 4.13 and 4.14. In addition to the
foregoing, in any agreement with Other Licensees, Kirin shall in particular
require its Sublicensees to make available Clinical Regulatory Filings and
underlying detailed data within the Field and Safety Data as required by
Section 2.5. In addition to the foregoing, in any agreement with an Other
Licensee Kirin shall obtain ownership of or the right to grant Aveo (and its
Affiliates and Sublicensees) a royalty-free license having at least the same
scope as the license of Section 4.1 under: (i) all Patents rights claiming
inventions developed by or for the Sublicensee in Licensed Product and/or
Licensed Product Biomarker-related activities that if invented by Kirin would be
Kirin Product Inventions; and (ii) all Know-How developed in such activities
that if owned or Controlled by Kirin would be Licensed Know-How. Information
provided by an Other Licensee (or of an Other Licensee provided by Kirin) to
Aveo and its Sublicensees under this Section 4.13(b) shall be the Confidential
Information of Kirin.

 

  22.

Section 4.14(b) of the Agreement is hereby deleted and replaced in its entirety
with the following:

4.14 Inventions by Service Providers.

(b)    From all contractors performing services in connection with the
manufacture, research, development and/or commercialization of Licensed
Compounds, Licensed Products and/or Licensed Product Biomarkers (excluding Other
Licensees who will be entitled to sell the Licensed Product for their own



--------------------------------------------------------------------------------

account), Kirin shall (i) obtain the royalty-free right of access and use by
Aveo and its Sublicensees (including further sublicenses by such Sublicensees)
to Clinical Regulatory Filings as well as all underlying original data and
documentation within the Field and Safety Data developed by any such contractors
as described in Section 2.5, for purposes of development and commercialization
of Licensed Products and Licensed Product Biomarkers in the Field in the Aveo
Territory under this Agreement, and (ii) obtain the royalty-free right to grant
to Aveo non-exclusive Sublicenses (including the right of Aveo to grant further
Sublicenses, and further sublicenses by such Sublicensees), having at least the
same scope as the license to Aveo in Section 4.1, under the Patents and Know-How
developed by such contractors in the course of conducting activities with
respect to Licensed Compounds, Licensed Products or Licensed Product Biomarkers
that if claiming an invention invented by Kirin or Know-How owned or Controlled
by Kirin would be Kirin Product Inventions or Licensed Know-How. Information
provided by a Kirin contractor (or of a Kirin contractor provided by Kirin) to
Aveo and its Sublicensees under this Section 4.14(b) shall be the Confidential
Information of Kirin.

 

  23.

Section 6.2(a) of the Agreement is hereby deleted and replaced in its entirety
with the following:

6.2    Prosecution of Patents.

(a)    Listed Kirin Patents and Kirin Product Invention Patents. Except as set
forth in this Section 6.2, Kirin shall be responsible to perform the filing,
prosecution and maintenance of the Listed Kirin Patents and Kirin Product
Invention Patents on a worldwide basis. Kirin shall be responsible for paying
one hundred percent (100%) of the prosecution and maintenance costs with respect
to Listed Kirin Patents and Kirin Product Invention Patents worldwide. Aveo
shall have the right to review and comment upon Kirin’s prosecution of the
Listed Kirin Patents and Kirin Product Invention Patents in the Field in each
case in the Aveo Territory. With respect to such prosecution in the Field, Kirin
shall provide Aveo with a copy of each substantive communications received from
any patent authority within two (2) weeks of receipt by Kirin’s patent attorney;
and a copy of each proposed submission to a patent authority in the Aveo
Territory regarding a Listed Kirin Patent or Kirin Product Invention Patent in
the Field reasonably in advance of making such filing (normally four (4) weeks
in advance but sometimes less in exigent circumstances). Furthermore, with
respect to the preparation, filing, prosecution and maintenance of Listed Kirin
Patents and Kirin Product Invention Patents in the Field in each case in the
Aveo Territory, Kirin agrees to (i) keep Aveo reasonably informed with respect
to such activities; (ii) consult with Aveo regarding such matters, including the
final abandonment of any Listed Kirin Patent or Kirin Product invention Patent
claims in the Field; and (iii) reasonably consider Aveo’s comments. If Kirin
determines to abandon or not maintain any Patent that is a Listed Kirin Patent
or a Kirin Product Invention Patent in the Field



--------------------------------------------------------------------------------

in each case in the Aveo Territory, then Kirin shall provide Aveo with at least
forty-five (45) days prior written notice of such determination (or such other
period of time reasonably necessary to allow Aveo to assume such
responsibilities). In that case, Aveo shall have the right, at its option, to
control the filing, prosecution and maintenance of any such Patent at its own
expense in Kirin’s name, without affecting any of the other financial terms set
forth in this Agreement. Kirin shall cooperate with Aveo so that Aveo can
perform its obligations to EUSA pursuant to the EUSA Sublicense Agreement and
provision 2 of the Amendment. Kirin covenants that it will not file any patent
application, present any argument during prosecution of any patent application,
or otherwise make any public statement or admission that could have a material,
negative effect on the scope, validity and/or enforceability of the Listed Kirin
Patents and Kirin Product Invention Patents in the Field.

 

  24.

Kirin shall not, directly or with or through one or more Affiliates or
licensees, without the prior consent of Aveo (which shall not be unreasonably
withheld or delayed) commercialize any oral formulation of the Licensed Product
in the Aveo Territory that could compete with the Licensed Product sold in the
Aveo Territory in the Field by Aveo or its Affiliate or Sublicensee under the
Agreement.

 

  25.

The Parties have agreed upon a press release regarding this Amendment, attached
to this Amendment as Appendix B.

 

  26.

All other terms and conditions of the Agreement shall remain unchanged.



--------------------------------------------------------------------------------

The Parties, through their authorized representatives, hereby agree to the terms
and conditions of this Amendment.

 

KYOWA KIRIN, CO., LTD                      AVEO PHARMACEUTICALS, INC.

By:           /s/ Masashi Miyamoto     By:           /s/ Michael Bailey

Name:       Masashi Miyamoto     Name:       Michael Bailey

Title:         President and CEO     Title:         President and CEO

Date:         August 1, 2019     Date:         August 1, 2019